DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 4 and 5, the claims state that the mono-ethylenically unsaturated monomer comprises a non-functional acrylic monomer.  However, it is well known in the art that an ethylenically unsaturated monomer and acrylates are considered functional groups.  Therefore, an acrylate compound is not “non-functional”.
With regards to claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Even though the claim does not include the term “such” it is written in a manner that the omission of such is not presumed to be intentional.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (CN 101168650).
With regards to claim 1, Wu teaches an adhesive (title) that contains a polymer formed from a hard monomer that includes styrene (reading on a monomer having a glass transition temperature (Tg) of greater than 40°C), a soft monomer that includes ethyl acrylate, butyl acrylate, or 2-ethylhexyl acrylate (reading on a monomer having a Tg of less than -20°C), a crosslinking monomer that includes N-methylol acrylamide (page 2), and water (page 2).  Wu further teaches the polymer to be formed from vinyl trimethoxysilane (page 3 example 1).
With regards to claims 2 and 3, Wu teaches the composition to have 75 grams of styrene, 208.5 grams of a butyl acrylate (soft monomer), 4.5 grams of vinyl trimethoxysilane, and 9 grams of N-methylol acrylamide (page 3 example 2) in a composition having 297 grams of solids reading on claimed i) being present in a concentration of 70%, the claimed ii) being present in the amount of 25%, the amount of 
With regards to claims 4 and 5, Wu teaches the soft monomer that includes ethyl acrylate, butyl acrylate, or 2-ethylhexyl acrylate (page 2).
With regards to claim 6, Wu teaches the hard monomer to include styrene (page 2).
With regards to claim 7, Wu teaches the crosslinking monomer to include N-methyloyl acrylamide (page 2).
With regards to claim 8, Wu teaches the polymer to include vinyl trimethoxysilane (page 3).
With regards to claims 9 and 10, Wu teaches the addition of an acidic monomer including acrylic acid (page 3) at a concentration of 9 grams in a composition having 306 grams of solids (reading on 2.9%) (page 3 example 2).
With regards to claim 14, Wu teaches the solids content of the composition to be 45-55% (page 3).
With regards to claim 15, Wu teaches the amount of water to be 260 parts in a composition having a total amount of parts being 571.3 (table 3 example 2) reading on 45.5% water.
With regards to claims 16 and 17, Wu is silent on the glass transition temperature of the polymer.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical 
With regards to claim 18, Wu teaches the composition to be used to coat (reading on a coating) (page 1).
With regards to claim 19, Wu teaches the composition to be coated onto a plastic film (reading on a substrate) (page 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (CN 101168650) in view of Tetrault et al (WO 2016/090330).
With regards to claims 11-13, the disclosure of Wu is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Wu does not teach the addition of a photoinitiator.
Tetrault teaches an aqueous polymer composition (abstract) that is used for an adhesive (0025) and includes a latex dispersion (0031).  Tetrault further teaches the composition to include a photoinitiator (0037) that includes acetophenone (0107).  Tetrault teaches the motivation for adding the photoinitiator to be because it allows for the polymerization of a composition using UV light (0037) which is known in the art to allow for control of the polymerization and polymerization at ambient temperature and pressure.  Tetrault and Wu are analogous in the art of aqueous compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the photoinitiator of Tetrault in the composition of Wu, thereby obtaining the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763